DETAILED ACTION
Amendment received on December 17, 2021 has been acknowledged. Claims 1, 7-14, 19 and 20 have been amended and entered. Therefore, claims 1-20 are pending. 
Response to Arguments
Applicant’s arguments, see Remarks, filed December 17, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are not persuasive.  
Applicant argues: “Accordingly, none of Havas, Jung, or Carroll, either alone or in combination, teach or suggest each and every limitation of independent Claim 1 as amended. Accordingly, Applicant requests withdrawal of the 35 U.S.C. § 103 rejection of Claim 1.”
Examiner disagrees in part.  Havas and Jung teach the claimed limitations, however, newly discovered references to Burks U.S. Patent Application Publication 2016/0244311 is combined to teach the newly amended limitations directed toward a hardware processor configured to “apply a validation rule to the first data and the order object,” “detect, from the output, an error with the first data and the order object,” “determine that the error is recoverable,” and “automatically generate an updated order object, wherein automatically generating the updated order object further comprises: generating, from the first data, first modified data to address the error; and including the first modified data in the updated order object.
The Office Action has been updated to remove and replace the Carroll prior art references and combine Havas and Jung with the newly discovered prior art reference to Burks as detailed below.





Examiner Notes
Several attempts were made to contact Alexander Martinez to discuss limitations, if added, would overcome prior art of record and place the application in condition for allowance.  
Applicant Submitted Specifications ¶ [0143] states:  the rapid reordering feature can be triggered by actuating a button 404 (which may be a 3D touch for iOSTM devices or a long press for AndroidTM devices).  
The system as described can determine how to execute a series of steps based on actuating the trigger based on the operating system of device.  The current claims provide a wherein clause that optionally can detect a 3D press or long touch.  The Jung et al. prior art reference teaches the actuation of a long touch to execute a program on a mobile device.  Examiner extends the opportunity for an interview to discuss potential claim limitations prior to responding formally to the present office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Havas U.S. Patent Application Publication 2013/0317921 in view of Jung et al. U.S. Patent Application Publication 2016/0062636 further in view of Burks et al. U.S. Patent Application Publication 2016/0244311.
As per Claim 1, Havas discloses a system for rapid reordering comprising: 
a non-transitory physical computer storage that stores executable instructions corresponding to an ordering application (pg.11, ¶ [0091] discusses a computer-readable 
a hardware processor programmed to execute the instructions so as to (pg.11, ¶ [0091] discusses a computer-readable medium storing computer-readable instructions… The instructions can be executed by computer-executable components integrated with the hardware/firmware/software elements of a user computer or mobile device, or any suitable combination thereof): 
determine that a user is authenticated by the ordering application (pg.3, ¶ [0028] discusses Block Sll0 can prompt the customer to log into a member account with login information and, after receiving the login information and validating the login information, collect order information through various input regions); 
detect a first actuation of a mobile device (pg.3, ¶ [0030] discusses Blocks Sll0, S120, and/or S130 can receive customer selection of a store location, a food item option, and/or payment method through a tap, a click, a gesture, and/or a textual input, etc. on a touch display of the mobile computing device); 
cause the mobile device to present an option for a rapid reorder of an item in response to the detection of the first actuation of the mobile device and in response to the determination that the user is authenticated (pg.4, ¶ [0032] discusses Block S130 can additionally or alternatively filter store location displayed for the customer based on store locations that offer a particular food item and/or food item option, such as a favorite food item selected by the user or a perceived favorite food item option based on previous customer food orders); 

in response to the detection of the second actuation, activate the ordering application from a background process, access order information associated with the item, and cause the mobile device to present a checkout user interface of the ordering application, wherein the checkout user interface comprises the order information associated with the item (pg.5, ¶ [0046] discusses once the customer selects the order icon and/or the order submission icon, Block S140 can also direct the customer to an order confirmation page, such as a menu within the user interface that includes an order confirmation icon, wherein the customer can select the order confirmation icon to confirm the food order); and
communicate first data to a remote computing system, the first data comprising a request to create an order object by the remote computing system based at least partly on the order information (pg.5, ¶ [0049] discusses in response to receiving a selection of the icon, submitting a food order including the food item, the customization option, and the payment method to the store location. Generally, Block S150 functions to transmit a remote food order including the selected food item and the selected payment method to the store location).  
Havas teaches a system and method where a user can access an ordering application and the order icon via a single gesture such as a click, tap or swipe.  See pg.5, ¶ [0045]
However, Havas is silent regarding a system and method wherein the first actuation comprises a 3D touch or a long press on a display of the mobile device.

Therefore it would have been obvious to one of ordinary skill in the art of mobile ordering before the effective filing date of the claimed invention to modify the system of Havas to include the ability for a customer to provide a long touch input on a touchscreen interface of a mobile device as taught by Jung et al. to provide a touch screen configured to display an object associated with an application; and a controller configured to receive a touch input applied to the object and a pivot gesture input applied based on a touch point of the received touch input, and activate an interface setting mode for changing a user interface associated with executing the application based on the pivot gesture.  Abstract
Havas teaches submitting a food order remotely by generating a graphical icon representative of a food item and a customization option for the food item selected by a customer; associating the icon with a payment option; associating the icon with a store location to fulfill the food item; displaying the icon on a display of a mobile computing device; and, in response to receiving a selection of the icon, submitting a food order including the food item, the customization option, and the payment option to the store location.
Jung et al. teaches a mobile terminal including a touch screen configured to display an object associated with an application; and a controller configured to receive a touch input applied to the object and a pivot gesture input applied based on a touch point of the received 
However, both Havas and Jung et al. are silent regarding the remote computing system comprising a second hardware processor configured to: 
apply a validation rule to the first data and the order object, wherein the validation rule is associated with at least one of food item availability, a store location, or store hours, wherein application of the validation rule results in output; -2-Application No.: 16/252494 Filing Date:January 18, 2019 
detect, from the output, an error with the first data and the order object from the output; 
determine that the error is recoverable;
automatically generate an updated order object, wherein automatically generating the updated order object further comprises:
 generating, from the first data, first modified data to address the error; and 
including the first modified data in the updated order object; and 
make the updated order object available to a point of sale system.
Burks et al. teaches the remote computing system comprising a second hardware processor configured to: 
apply a validation rule to the first data and the order object (pg.31, ¶ [0262] discusses the OMS server 940 may compare the payload to lists stored in one or more of the venue server 920 and the OMS server 940.), 
wherein the validation rule is associated with at least one of food item availability (pg.31, [0262] discusses If the payload includes items absent from the lists (or, if the lists ,
wherein application of the validation rule results in output (Figure 32, Item Unavailable Screen 1541); -2-Application No.: 16/252494 
Filing Date:January 18, 2019 detect an error from the output (pg.31, ¶ [0263] discusses One of these servers, for example, may include a dynamically updated list of supplies available at the venue. The order may be compared against this list of supplies to determine whether the specific venue has the proper supplies to prepare the customer's order); 
determine that the error is recoverable (pg.31, ¶ [0265] discusses the plug-in causes the ordering app 1118 to alert the customer of an order error and optionally offers the customer a set of instructions to redeem the order.); 
generate, from the first data, first modified data to address the error (pg.29, ¶ [0235] discusses the method enables a venue to automatically honor a quoted or estimated price that falls within a predetermined percentage or absolute value of the actual price. In some embodiments, the method enables a venue to automatically honor a quoted or estimated price that was valid at the time of check-out in step 5002, but has expired in the interim (e.g., a promotion for two-dollar coffee ended at 10 am; the customer checked out at 9:50 am, but checked-in at 10:05 am). One or more of the above described servers may be configured to accept administrator preferences, and then execute these automatic processes based on the administrator preferences ¶ [0236] discusses the set of instructions may include the customer agreeing to enhance the price from the quoted or estimated price to the actual price…the set of instructions includes a coupon code for the customer to redeem at a participating venue. In ; and 
generate the order object based at least partly on the first modified data (pg.23, ¶ [0185] discusses if the venue server 920 approved the pricing and availability of the Current Order, this is communicated from the venue server 920 to the OMS server 910 at step 1835 and then, at step 1855, the OMS application component 1118 on the mobile user device 940 presents an order verification screen 1551 to the user); and 
make the order object available to a point of sale system (pg.29, ¶ [0239] discusses If payment was successful, then the OMS server 910 issues an order confirmation to the customer at 5029a and an order confirmation to the venue server 920 at 5029b. In some embodiments, the OMS server 910 sends the order confirmation to the venue server 920 by instructing the plug-in to advance the order from the production module to a cooking module. Staff and/or automatic appliances prepare (e.g., cook or assemble) orders included in the cooking module).
The cited portions of Burks disclose multiple examples of retaining a customer’s order and providing a solution to execute the order.  Burks discloses a system and method in which a customer enters a Quick Order at a favorite venue.  The OMS server receives the order and compares the order details with the venue specific list.  Upon detecting that the price of the items is no longer available, the OMS server alerts the customer of the price change, in which the customer can maintain the order but at a new price or the system can complete the order that is within a threshold difference, thereby recovering the order error with a modified price.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to detect a venue’s availability and 
As per Claim 2, Havas, pg.2, ¶ [0023] discloses a system that enables a customer to pre-order a favorite customized food item as the customer travels to a food establishment such that the food establishment may deliver the pre-ordered items to the customer promptly after the customer arrives at the food establishment.  
However, Havas is silent regarding wherein the validation rule is configured to result in the output where a pickup method from the order information is no longer valid, and wherein generating the first modified data further comprises selecting an alternate pickup method.
Burks et al. discusses wherein the validation rule is configured to result in the output where a pickup method from the order information is no longer valid, and wherein generating the first modified data further comprises selecting an alternate pickup method (pg.25, ¶ [0198] discusses a venue might offer OMS curbside during peak hours (so as to handle more customers simultaneously and cut down on line length), and might not allow OMS via drive thru during those hours (because the drive thru traffic is likely to be heavy already). While this information may be conveyed to a user on a venue details screen such as that of FIG. 22, that does not prohibit the scenario where the user sets up an OMS order for curbside or drive thru and then tries to check in the Current Order outside of those windows at the wrong pickup point If the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to detect an issue within a mobile food order as in the improvement discussed in Burks et al. in the system executing the method of the Havas-Jung et al. combination. As in the Havas-Jung et al. combination, it is within the capabilities of one of ordinary skill in the art to update the fulfillment method of a mobile food order of Havas with the predicted result of detecting a change in a mobile food order as needed in the Havas-Jung et al. combination.
As per Claim 3, Havas pg.4, ¶ [0035] discusses can assign or associate a store location with the food order in any other suitable way.  
However, Havas is silent regarding wherein a pickup method comprises a drive-through pickup (pg.16 ¶ [0135] discusses where space allows for a double drive thru lane, OMS traffic might be directed into an OMS designated lane to help keep things running smoothly for non-OMS traffic) and 
the alternate pickup method comprises an in-store pickup (pg.16, ¶ [0135] discusses the "proceed to counter").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to detect an issue within a mobile food 
As per Claim 4, Havas discloses the claimed invention.  However, Havas is silent regarding a method further comprising: 
receiving an indication that the user selected a check-in action; and  
-54-in response to receiving the indication, updating a status associated with the order object from a first status to a second status.  
Burks et al. teaches a method further comprising: 
receiving an indication that the user selected a check-in action (pg.11, ¶ [0102] discusses first inside Check-In option is going to a Scanning Station kiosk, which includes a scanner, next to a register); and  
-54-in response to receiving the indication, updating a status associated with the order object from a first status to a second status (pg.11, ¶ [0102] discusses the wireless mobile personal computer 102 can display this information and act as a pager to notify the customer when their order is ready).  
Therefore it would have been obvious to one of ordinary skill in the art of mobile ordering before the effective filing date of the claimed invention to modify the system of Havas to include the ability for a customer to check-in to a restaurant using their mobile device as taught by Burks et al. to provide An ordering app running on a mobile device, one or more Abstract
As per Claim 5, Havas discloses the system of claim 1, wherein the hardware processor is further programmed to: 
cause the mobile device to present a user interface for enabling and configuring a second rapid reorder for a second item (pg.2, ¶ [0023] discusses can also enable a customer to save and order multiple items in a custom food order, such as a beverage and a snack from a coffee shop or a beverage, a sandwich, and a cookie from a café).  
As per Claim 6, Havas discloses the system of claim 1, wherein the order object comprises an order that is on a past order list or a favorite order list (pg.3, ¶ [0025] discusses Block Sll0 can prompt the customer to select a favorite coffee drink, to select a favorite size of the coffee drink, and to select a favorite milk option for the coffee drink).
As per Claim 7, Havas discloses a method for rapid reordering: 
under control of a hardware processor, detecting a first actuation of a mobile device (pg.3, ¶ [0030] discusses Blocks Sll0, S120, and/or S130 can receive customer selection of a store location, a food item option, and/or payment method through a tap, a click, a gesture, and/or a textual input, etc. on a touch display of the mobile computing device); 
causing the mobile device to present an option for a rapid reorder of an item in response to the detection of the first actuation of the mobile device and in response to the determination that the user is authenticated (pg.4, ¶ [0032] discusses Block S130 can additionally or alternatively filter store location displayed for the customer based on store 
detecting a second actuation of the mobile device, wherein the second actuation of the mobile device, wherein the second actuation indicates a selection of the option for the rapid reorder (pg.5, ¶ [0045] discusses the customer can select an icon for the native application and then select the order icon within the native application to submit the food order); 
activating an ordering application on the mobile device (pg.2, ¶ [0018] discusses once a customer selects a native food ordering application form a home screen on the mobile computing device, the native food ordering application opens and first method S100 displays the single icon within a home screen of the native food ordering application);
determining that the rapid reorder is configured for the item (pg.1, ¶ [0016] discusses the icon can be further associated with customization of the food item);
in response to the determination that the rapid reorder is configured for the item (pg.2, ¶ [0022] discusses the computer system can receive a food order from a customer and submit the food order to a particular food vendor over a distributed network, such as over the Internet, wherein one or more processors within the distributed network);
accessing order information associated with the item (pg.5, ¶ [0049] discusses functions to transmit a remote food order including the selected food item and the selected payment method to the store location);
causing the mobile device to present a checkout user interface of the ordering application, wherein the checkout user interface comprises the order information associated 
and communicating first data to a remote computing system, the first data comprising a request to create an order object by the remote computing system based at least partly on the order information (pg.5, ¶ [0049] discusses in response to receiving a selection of the icon, submitting a food order including the food item, the customization option, and the payment method to the store location. Generally, Block S150 functions to transmit a remote food order including the selected food item and the selected payment method to the store location).  
Havas teaches a system and method where a user can access an ordering application and the order icon via a single gesture such as a click, tap or swipe.  See pg.5, ¶ [0045]
However, Havas is silent regarding a system and method wherein the first actuation comprises a 3D touch or a long press on a display of the mobile device.
Jung et al. teaches wherein the first actuation comprises a 3D touch or a long press on a display of the mobile device (pg.5, ¶ [0075] discusses Such touches includes a short (or tap) touch, a long touch, a multi-touch, a drag touch, a flick touch, a pinch-in touch, a pinch-out touch, a swipe touch, a hovering touch, and the like).
Therefore it would have been obvious to one of ordinary skill in the art of mobile ordering before the effective filing date of the claimed invention to modify the system of Havas to include the ability for a customer to provide a long touch input on a touchscreen interface of a mobile device as taught by Jung et al. to provide a touch screen configured to display an 
Havas teaches submitting a food order remotely by generating a graphical icon representative of a food item and a customization option for the food item selected by a customer; associating the icon with a payment option; associating the icon with a store location to fulfill the food item; displaying the icon on a display of a mobile computing device; and, in response to receiving a selection of the icon, submitting a food order including the food item, the customization option, and the payment option to the store location.
Jung et al. teaches a mobile terminal including a touch screen configured to display an object associated with an application; and a controller configured to receive a touch input applied to the object and a pivot gesture input applied based on a touch point of the received touch input, and activate an interface setting mode for changing a user interface associated with executing the application based on the pivot gesture.
However, both Havas and Jung et al. are silent regarding the remote computing system comprising a second hardware processor configured to: 
apply a validation rule to the first data and the order object, wherein the validation rule is associated with at least one of food item availability, a store location, or store hours, wherein application of the validation rule results in output; -2-Application No.: 16/252494 Filing Date:January 18, 2019 
detect, from the output, an error with the first data and the order object from the output; 

automatically generate an updated order object, wherein automatically generating the updated order object further comprises:
 generating, from the first data, first modified data to address the error; and 
including the first modified data in the updated order object; and 
make the updated order object available to a point of sale system.
Burks et al. teaches the remote computing system comprising a second hardware processor configured to: 
apply a validation rule to the first data and the order object (pg.31, ¶ [0262] discusses the OMS server 940 may compare the payload to lists stored in one or more of the venue server 920 and the OMS server 940.), 
wherein the validation rule is associated with at least one of food item availability (pg.31, [0262] discusses If the payload includes items absent from the lists (or, if the lists represent excluded or unavailable items, then on the list), then one or more of the venue server 920 and the OMS server generates an error code),
wherein application of the validation rule results in output (Figure 32, Item Unavailable Screen 1541); -2-Application No.: 16/252494 
Filing Date:January 18, 2019 detect an error from the output (pg.31, ¶ [0263] discusses One of these servers, for example, may include a dynamically updated list of supplies available at the venue. The order may be compared against this list of supplies to determine whether the specific venue has the proper supplies to prepare the customer's order); 
determine that the error is recoverable (pg.31, ¶ [0265] discusses the plug-in causes the ordering app 1118 to alert the customer of an order error and optionally offers the customer a set of instructions to redeem the order.); 
generate, from the first data, first modified data to address the error (pg.29, ¶ [0235] discusses the method enables a venue to automatically honor a quoted or estimated price that falls within a predetermined percentage or absolute value of the actual price. In some embodiments, the method enables a venue to automatically honor a quoted or estimated price that was valid at the time of check-out in step 5002, but has expired in the interim (e.g., a promotion for two-dollar coffee ended at 10 am; the customer checked out at 9:50 am, but checked-in at 10:05 am). One or more of the above described servers may be configured to accept administrator preferences, and then execute these automatic processes based on the administrator preferences ¶ [0236] discusses the set of instructions may include the customer agreeing to enhance the price from the quoted or estimated price to the actual price…the set of instructions includes a coupon code for the customer to redeem at a participating venue. In some embodiments, the set of instructions includes a list of alternate venues, ranked according to distance from the customer, which can serve the customer's full order); and 
generate the order object based at least partly on the first modified data (pg.23, ¶ [0185] discusses if the venue server 920 approved the pricing and availability of the Current Order, this is communicated from the venue server 920 to the OMS server 910 at step 1835 and then, at step 1855, the OMS application component 1118 on the mobile user device 940 presents an order verification screen 1551 to the user); and 
make the order object available to a point of sale system (pg.29, ¶ [0239] discusses If payment was successful, then the OMS server 910 issues an order confirmation to the customer at 5029a and an order confirmation to the venue server 920 at 5029b. In some embodiments, the OMS server 910 sends the order confirmation to the venue server 920 by instructing the plug-in to advance the order from the production module to a cooking module. Staff and/or automatic appliances prepare (e.g., cook or assemble) orders included in the cooking module).
The cited portions of Burks disclose multiple examples of retaining a customer’s order and providing a solution to execute the order.  Burks discloses a system and method in which a customer enters a Quick Order at a favorite venue.  The OMS server receives the order and compares the order details with the venue specific list.  Upon detecting that the price of the items is no longer available, the OMS server alerts the customer of the price change, in which the customer can maintain the order but at a new price or the system can complete the order that is within a threshold difference, thereby recovering the order error with a modified price.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to detect a venue’s availability and recover the placed order at a venue as in the improvement discussed in Burks et al. in the system executing the method of the Havas-Jung et al. combination. As in the Havas-Jung et al. combination, it is within the capabilities of one of ordinary skill in the art to modify a mobile order based on the unavailability of Havas with the predicted result of detecting unavailable items and updating the mobile order based on administrator preferences as needed in the Havas-Jung et al. combination.
As per Claim 9, Havas discloses the method of claim 5, further comprising:

As per Claim 10, Havas discloses the method of claim 5, wherein the order information associated with the item comprises a customization of the item (pg.2, ¶ [0023] discusses such as to enable a customer to pre-order a favorite customized food item as the customer travels to a food establishment such that the food establishment may deliver the pre-ordered items to the customer promptly after the customer arrives at the food establishment).  
As per Claim 11, Havas discloses the method of claim 5, wherein the order information comprises a pickup location of the item (pg.4, ¶ [0035] discusses can assign or associate a store location with the food order in any other suitable way).  
As per Claim 12, Havas discloses the claimed invention.  However, Havas is silent regarding a method further comprising: 
receiving an indication that the user selected a check-in action; and  
-54-in response to receiving the indication, updating a status associated with the order object from a first status to a second status.  
Burks et al. teaches a method further comprising: 
receiving an indication that the user selected a check-in action (pg.11, ¶ [0102] discusses first inside Check-In option is going to a Scanning Station kiosk, which includes a scanner, next to a register); and  

Therefore it would have been obvious to one of ordinary skill in the art of mobile ordering before the effective filing date of the claimed invention to modify the system of Havas to include the ability for a customer to check-in to a restaurant using their mobile device as taught by Burks et al. to provide An ordering app running on a mobile device, one or more central servers, one or more venue servers, one or more ordering apps, plug-ins, kiosks, point of sale systems, beacons, pucks, tents, and automated appliances cooperate to prepare orders for a customer.  Abstract
As per Claim 13, Havas discloses the method of claim 5, wherein the order comprises a past order list or a favorite order list (pg.3, ¶ [0025] discusses Block Sll0 can prompt the customer to select a favorite coffee drink, to select a favorite size of the coffee drink, and to select a favorite milk option for the coffee drink).
As per Claim 14, Havas discloses a system for rapid reordering: 
a non-transitory physical computer storage that stores executable instructions corresponding to and ordering application (pg.11, ¶ [0091] discusses a computer-readable medium storing computer-readable instructions… The instructions can be executed by computer-executable components integrated with the application);
a hardware processor programmed to execute the instructions so as to (pg.11, ¶ [0091] discusses the instructions can be executed by computer-executable components integrated 
detect a first actuation of a mobile device (pg.3, ¶ [0030] discusses Blocks Sll0, S120, and/or S130 can receive customer selection of a store location, a food item option, and/or payment method through a tap, a click, a gesture, and/or a textual input, etc. on a touch display of the mobile computing device); 
cause the mobile device to present an option for a rapid reorder of an item in response to the detection of the first actuation of the mobile device and in response to the determination that the user is authenticated (pg.4, ¶ [0032] discusses Block S130 can additionally or alternatively filter store location displayed for the customer based on store locations that offer a particular food item and/or food item option, such as a favorite food item selected by the user or a perceived favorite food item option based on previous customer food orders); 
detect a second actuation of the mobile device, wherein the second actuation of the mobile device, wherein the second actuation indicates a selection of the option for the rapid reorder (pg.5, ¶ [0045] discusses the customer can select an icon for the native application and then select the order icon within the native application to submit the food order); 
activating an ordering application on the mobile device (pg.2, ¶ [0018] discusses once a customer selects a native food ordering application form a home screen on the mobile computing device, the native food ordering application opens and first method S100 displays the single icon within a home screen of the native food ordering application);

cause the mobile device to present a checkout user interface of the ordering application, wherein the checkout user interface comprises the order information associated with the item (pg.5, ¶ [0046] discusses once the customer selects the order icon and/or the order submission icon, Block S140 can also direct the customer to an order confirmation page, such as a menu within the user interface that includes an order confirmation icon, wherein the customer can select the order confirmation icon to confirm the food order); and
and communicate first data to a remote computing system, the first data comprising a request to create an order object by the remote computing system based at least partly on the order information (pg.5, ¶ [0049] discusses in response to receiving a selection of the icon, submitting a food order including the food item, the customization option, and the payment method to the store location. Generally, Block S150 functions to transmit a remote food order including the selected food item and the selected payment method to the store location).  
Havas teaches a system and method where a user can access an ordering application and the order icon via a single gesture such as a click, tap or swipe.  See pg.5, ¶ [0045]
However, Havas is silent regarding a system and method wherein the first actuation comprises a 3D touch or a long press on a display of the mobile device.
Jung et al. teaches wherein the first actuation comprises a 3D touch or a long press on a display of the mobile device (pg.5, ¶ [0075] discusses Such touches includes a short (or tap) 
Therefore it would have been obvious to one of ordinary skill in the art of mobile ordering before the effective filing date of the claimed invention to modify the system of Havas to include the ability for a customer to provide a long touch input on a touchscreen interface of a mobile device as taught by Jung et al. to provide a touch screen configured to display an object associated with an application; and a controller configured to receive a touch input applied to the object and a pivot gesture input applied based on a touch point of the received touch input, and activate an interface setting mode for changing a user interface associated with executing the application based on the pivot gesture.  Abstract
Havas teaches submitting a food order remotely by generating a graphical icon representative of a food item and a customization option for the food item selected by a customer; associating the icon with a payment option; associating the icon with a store location to fulfill the food item; displaying the icon on a display of a mobile computing device; and, in response to receiving a selection of the icon, submitting a food order including the food item, the customization option, and the payment option to the store location.
Jung et al. teaches a mobile terminal including a touch screen configured to display an object associated with an application; and a controller configured to receive a touch input applied to the object and a pivot gesture input applied based on a touch point of the received touch input, and activate an interface setting mode for changing a user interface associated with executing the application based on the pivot gesture.

apply a validation rule to the first data and the order object, wherein the validation rule is associated with at least one of food item availability, a store location, or store hours, wherein application of the validation rule results in output; -2-Application No.: 16/252494 Filing Date:January 18, 2019 
detect, from the output, an error with the first data and the order object from the output; 
determine that the error is recoverable;
automatically generate an updated order object, wherein automatically generating the updated order object further comprises:
 generating, from the first data, first modified data to address the error; and 
including the first modified data in the updated order object; and 
make the updated order object available to a point of sale system.
Burks et al. teaches the remote computing system comprising a second hardware processor configured to: 
apply a validation rule to the first data and the order object (pg.31, ¶ [0262] discusses the OMS server 940 may compare the payload to lists stored in one or more of the venue server 920 and the OMS server 940.), 
wherein the validation rule is associated with at least one of food item availability (pg.31, [0262] discusses If the payload includes items absent from the lists (or, if the lists represent excluded or unavailable items, then on the list), then one or more of the venue server 920 and the OMS server generates an error code),
wherein application of the validation rule results in output (Figure 32, Item Unavailable Screen 1541); -2-Application No.: 16/252494 
Filing Date:January 18, 2019 detect an error from the output (pg.31, ¶ [0263] discusses One of these servers, for example, may include a dynamically updated list of supplies available at the venue. The order may be compared against this list of supplies to determine whether the specific venue has the proper supplies to prepare the customer's order); 
determine that the error is recoverable (pg.31, ¶ [0265] discusses the plug-in causes the ordering app 1118 to alert the customer of an order error and optionally offers the customer a set of instructions to redeem the order.); 
generate, from the first data, first modified data to address the error (pg.29, ¶ [0235] discusses the method enables a venue to automatically honor a quoted or estimated price that falls within a predetermined percentage or absolute value of the actual price. In some embodiments, the method enables a venue to automatically honor a quoted or estimated price that was valid at the time of check-out in step 5002, but has expired in the interim (e.g., a promotion for two-dollar coffee ended at 10 am; the customer checked out at 9:50 am, but checked-in at 10:05 am). One or more of the above described servers may be configured to accept administrator preferences, and then execute these automatic processes based on the administrator preferences ¶ [0236] discusses the set of instructions may include the customer agreeing to enhance the price from the quoted or estimated price to the actual price…the set of instructions includes a coupon code for the customer to redeem at a participating venue. In some embodiments, the set of instructions includes a list of alternate venues, ranked according to distance from the customer, which can serve the customer's full order); and 
generate the order object based at least partly on the first modified data (pg.23, ¶ [0185] discusses if the venue server 920 approved the pricing and availability of the Current Order, this is communicated from the venue server 920 to the OMS server 910 at step 1835 and then, at step 1855, the OMS application component 1118 on the mobile user device 940 presents an order verification screen 1551 to the user); and 
make the order object available to a point of sale system (pg.29, ¶ [0239] discusses If payment was successful, then the OMS server 910 issues an order confirmation to the customer at 5029a and an order confirmation to the venue server 920 at 5029b. In some embodiments, the OMS server 910 sends the order confirmation to the venue server 920 by instructing the plug-in to advance the order from the production module to a cooking module. Staff and/or automatic appliances prepare (e.g., cook or assemble) orders included in the cooking module).
The cited portions of Burks disclose multiple examples of retaining a customer’s order and providing a solution to execute the order.  Burks discloses a system and method in which a customer enters a Quick Order at a favorite venue.  The OMS server receives the order and compares the order details with the venue specific list.  Upon detecting that the price of the items is no longer available, the OMS server alerts the customer of the price change, in which the customer can maintain the order but at a new price or the system can complete the order that is within a threshold difference, thereby recovering the order error with a modified price.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to detect a venue’s availability and recover the placed order at a venue as in the improvement discussed in Burks et al. in the system executing the method of the Havas-Jung et al. combination. As in the Havas-Jung et al. 
As per Claim 15, Havas discloses the system of claim 14, wherein the hardware processor is further programmed to:
determine that a user is authenticated by the ordering application (pg.3, ¶ [0028] discusses Block Sll0 can prompt the customer to log into a member account with login information and, after receiving the login information and validating the login information, collect order information through various input regions); 
wherein the option for a rapid reorder is presented in response to the determination that the user is authenticated by the ordering application and the detection of the first actuation of the mobile device (pg.3, ¶ [0028] discusses Block Sll0 can prompt the customer to log into a member account with login information and, after receiving the login information and validating the login information, collect order information through various input regions…pg.5, ¶[0045] discusses Block S140 can therefore enable the customer to quickly confirm and submit the food order through a single gesture (e.g., click, tap, swipe) or through two gestures, e.g., a first to open the native application and a second to select the order icon); 
As per Claim 16, Havas discloses the system of claim 14, further comprising:
cause the mobile device to present a user interface for enabling and configuring a second rapid reorder for a second item (pg.2, ¶ [0023] discusses can also enable a customer to 
As per Claim 17, Havas discloses the method of claim 5, wherein the order information associated with the item comprises a customization of the item (pg.2, ¶ [0023] discusses such as to enable a customer to pre-order a favorite customized food item as the customer travels to a food establishment such that the food establishment may deliver the pre-ordered items to the customer promptly after the customer arrives at the food establishment).  
As per Claim 18, Havas discloses the method of claim 14, wherein the order information comprises a pickup location of the item (pg.4, ¶ [0035] discusses can assign or associate a store location with the food order in any other suitable way).  
As per Claim 19, Havas discloses the claimed invention.  However, Havas is silent regarding a method further comprising: 
receiving an indication that the user selected a check-in action; and  
-54-in response to receiving the indication, updating a status associated with the order object from a first status to a second status.  
Burks et al. teaches a method further comprising: 
receiving an indication that the user selected a check-in action (pg.11, ¶ [0102] discusses first inside Check-In option is going to a Scanning Station kiosk, which includes a scanner, next to a register); and  
-54-in response to receiving the indication, updating a status associated with the order object from a first status to a second status (pg.11, ¶ [0102] discusses the wireless mobile 
Therefore it would have been obvious to one of ordinary skill in the art of mobile ordering before the effective filing date of the claimed invention to modify the system of Havas to include the ability for a customer to check-in to a restaurant using their mobile device as taught by Burks et al. to provide An ordering app running on a mobile device, one or more central servers, one or more venue servers, one or more ordering apps, plug-ins, kiosks, point of sale systems, beacons, pucks, tents, and automated appliances cooperate to prepare orders for a customer.  Abstract
As per Claim 20, Havas discloses the system of claim 14, wherein the order comprises a past order list or a favorite order list (pg.3, ¶ [0025] discusses Block Sll0 can prompt the customer to select a favorite coffee drink, to select a favorite size of the coffee drink, and to select a favorite milk option for the coffee drink).










Search and Prior Art

The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter. Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. mobile ordering).
Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	Hendricks, II et al. U.S. Patent Application 2017/0046773 discusses methods and systems for automatic reordering of previously ordered products.
Responding to this Office Action

In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references. It is likely that one or more such references disclose or suggest features which Applicant may seek to claim. Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687